Appeal from an order dismissing a writ of habeas corpus and remanding the prisoner. The relator is confined at Great Meadow Prison under a sentence, the minimum of which was ten years, and the maximum life, upon conviction of robbery in the first degree. On July 20, 1936, the Governor reduced the minimum of relator’s sentence so that it would expire on August 19, 1936, “ in order that he may apply to the Board of Parole for State Prisons for parole.” The relator was brought before the Parole Board, his case was considered, and parole was denied. In his brief the relator states that his petition and writ “ do not seek a parole but demand that the Warden release him;” that the Board of Parole can have no jurisdiction of his case until after the warden has actually released him and placed him outside of the prison walls. Order dismissing writ and remanding prisoner unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.